Citation Nr: 0021715	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a sleep disorder.  A notice of disagreement 
was received in June 1998, and a statement of the case was 
issued in January 1999.  The veteran's substantive appeal was 
received in February 1999.

Certain statements by the veteran refer to sinusitis in a 
context which suggests that the veteran may be intending to 
claim service connection for that disorder.  This matter is 
hereby referred to the RO for clarification and any necessary 
action.


REMAND

The veteran is claiming entitlement to service connection for 
a sleep disorder.  Evidence of record includes a VA 
outpatient record dated March 13, 1998, which refers to sleep 
studies conducted in October (year not given).  However, it 
does not appear that any report of any such sleep studies 
have been included in the claims file.  The Board also notes 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  A failure to consider records which 
were in VA's possession at the time of a decision, although 
not actually in the record before the RO, may constitute 
clear and unmistakable error, if such failure affected the 
outcome of the claim.  See generally VAOPGCPREC 12-95.  
Appropriate action to obtain any such sleep study records is 
therefore necessary before the Board may properly undertake 
appellate review.  

Further, the Board observes that the same March 13, 1998, VA 
outpatient record incudes a reference to reschedule sleep 
studies if still symptomatic.  If any such additional studies 
were conducted, the reports of such studies should be located 
and made of record. 

The Board takes this opportunity to stress to the veteran and 
to his representative that statutory law as enacted by the 
Congress charges a claimant for VA benefits with the initial 
burden of presenting evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).  Where the determinative issue involves a 
medical diagnosis or opinion as to causation, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Moreover, to the extent the veteran's new 
claim is being advanced on the theory of secondary service 
connection under 38 C.F.R. § 3.310 and the Court's holding in 
Allen v. Brown, 7 Vet.App. 439 (1995), the Board also 
emphasizes that medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

For the reasons stated at the outset, the case is hereby 
REMANDED to the RO for the following actions:

1.  All VA medical records (to 
specifically include the reports of any 
sleep studies referred to in the March 
13, 1998, VA outpatient report) should be 
located and associated with the claims 
file.  Any pertinent VA medical records 
(not already of record) documenting 
ongoing treatment for a sleep disorder 
should also be associated with the claims 
file. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the determination is 
adverse to the veteran, then he and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matter addressed by the Board in 
this remand. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

